
	

113 HR 1686 IH: Trash Reduction Act of 2013
U.S. House of Representatives
2013-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1686
		IN THE HOUSE OF REPRESENTATIVES
		
			April 23, 2013
			Mr. Moran (for
			 himself, Ms. Norton,
			 Mr. Blumenauer, and
			 Mr. Garamendi) introduced the
			 following bill; which was referred to the Committee on Ways and Means, and in
			 addition to the Committee on Natural
			 Resources, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to impose a
		  retail tax on disposable carryout bags, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Trash Reduction Act of
			 2013.
		2.Imposition of tax
			 on disposable carryout bags
			(a)General
			 ruleChapter 31 of the Internal Revenue Code of 1986 (relating to
			 retail excise taxes) is amended by inserting after subchapter C the following
			 new subchapter:
				
					DDisposable
				Carryout Bags
						
							Sec. 4056. Imposition of tax.
						
						4056.Imposition of
				tax
							(a)General
				ruleThere is hereby imposed on any retail sale a tax on each
				disposable carryout bag.
							(b)Amount of
				taxThe amount of tax imposed by subsection (a) shall be $0.05
				per disposable carryout bag.
							(c)Liability for
				taxThe retailer shall be liable for the tax imposed by this
				section.
							(d)DefinitionsFor
				purposes of this section—
								(1)Disposable
				carryout bag
									(A)In
				generalThe term disposable carryout bag means a bag
				of any material, commonly plastic or kraft paper, which is provided to a
				consumer at the point of sale to carry or cover purchases, merchandise, or
				other items.
									(B)ExceptionsSuch
				term does not include—
										(i)any reusable
				bag,
										(ii)any bag
				manufactured for use by a customer inside a store to package bulk items such as
				fruit, vegetables, nuts, grains, candy, or small hardware items, such as nails
				and bolts,
										(iii)any bag that
				contains or wraps frozen foods, prepared foods, or baked goods when not
				prepackaged,
										(iv)any bag
				manufactured for use by a pharmacist to contain prescription drugs, and
										(v)any bag
				manufactured to be sold at retail in packages containing multiple bags intended
				for use as garbage, pet waste, or yard waste bags.
										(2)Reusable
				bagThe term reusable bag means a bag that
				is—
									(A)(i)made of cloth or other
				machine washable fabric, or
										(ii)made of a durable plastic that is
				at least 2.25 millimeters thick, and
										(B)is specifically
				designed and manufactured for multiple use.
									(e)Special
				rules
								(1)Pass through of
				taxThe tax imposed by subsection (a) shall be passed through to
				the customer and shall be separately stated on the receipt of sale provided to
				the customer.
								(2)1st retail sale;
				use treated as saleFor purposes of this section, rules similar
				to the rules of subsections (a) and (b) of section 4002 shall
				apply.
								.
			(b)Carryout bag
			 recycling programSubchapter B of chapter 65 of such Code is
			 amended by adding at the end the following new section:
				
					6433.Qualified
				disposable carryout bag recycling program
						(a)Allowance of
				creditIf—
							(1)tax has been
				imposed under section 4056 on any disposable carryout bag,
							(2)a retailer
				provides such bag to a customer in a point of sale transaction,
							(3)such retailer has
				in effect at the time of such transaction a qualified carryout bag recycling
				program, and
							(4)such retailer has
				kept and can produce records for purposes of this section and section 4056 that
				include the total number of disposable carryout bags purchased and the amounts
				passed through to the customer for such bags pursuant to section
				4056(e),
							the
				Secretary shall pay (without interest) to such retailer an amount equal to the
				applicable amount for each such bag used by the retailer in connection with a
				point of sale transaction.(b)Applicable
				amountFor purposes of subsection (a), the applicable amount is
				$0.01.
						(c)Qualified
				disposable carryout bag recycling programFor purposes of this
				section—
							(1)In
				generalThe term qualified carryout bag recycling
				program means a recycling program under which the retailer—
								(A)to the extent the
				retailer provides disposable carryout bags (as defined in section 4056) to
				customers—
									(i)passes through the
				tax imposed by section 4056 and tracks the total number of bags purchased and
				amount of tax passed through pursuant to section 6433(a),
									(ii)has printed or
				displayed on each such bag, in a manner clearly visible to a customer, the
				words PLEASE RETURN TO A PARTICIPATING STORE FOR
				RECYCLING,
									(iii)uses bags that are 100 percent
				recyclable,
									(iv)uses bags that are made of high-density
				polyethylene film marked with the SPI resin identification code 2 or
				low-density polyethylene film marked with the SPI resin identification code 4,
				and
									(v)uses bags that contain a minimum of 40
				percent post-consumer recycled content,
									(B)places at each
				place of business at which retail operations are conducted one or more carryout
				bag collection bins which are visible, easily accessible to the customer, and
				clearly marked as being for the purpose of collecting and recycling disposable
				carryout bags,
								(C)recycles the
				disposable carryout bags collected pursuant to subparagraph (B),
								(D)maintains for not
				less than 3 years records (which shall be available to the Secretary)
				describing the collection, transport, and recycling of disposable carryout bags
				collected,
								(E)makes available to
				customers within the retail establishment reusable bags (as defined in section
				4056(c)(2)) which may be purchased and used in lieu of using a disposable
				carryout bag, and
								(F)meets the
				definition of 4056(d)(3).
								(2)Recycling
				programThe term recycling program means a program
				that processes used materials or waste materials into new products to prevent
				waste of potentially useful materials; reduce raw materials consumption; reduce
				energy usage; reduce air, water, or other pollution; or reduce the need for
				disposal.
							.
			(c)Establishment of
			 trust fundSubchapter A of chapter 98 of such Code (relating to
			 trust fund code) is amended by adding at the end the following:
				
					9512.Disposable
				carryout bag trust fund
						(a)Creation of
				trust fundThere is established in the Treasury of the United
				States a trust fund to be known as the Disposable carryout bag Trust
				Fund (referred to in this section as the Trust Fund),
				consisting of such amounts as may be appropriated or credited to the Trust Fund
				as provided in this section or section 9602(b).
						(b)Transfers to
				trust fundThere is hereby appropriated to the Trust Fund an
				amount equivalent to the amounts received in the Treasury pursuant to section
				4056.
						(c)Expenditures
				from trust fundAmounts in the Trust Fund shall be available, as
				provided by appropriation Acts, for making payments under section 6433.
						(d)Transfer to land
				and water conservation fund
							(1)In
				generalThe Secretary shall pay from time to time from the Trust
				Fund into the land and water conservation fund provided for in title I of the
				Land and Water Conservation Fund Act of 1965 amounts (as determined by the
				Secretary) equivalent to the aggregate of the transactions on which tax is
				imposed under section 4056 aggregate amounts determined on the basis of
				$0.04.
							(2)Special rule
				regarding amounts transferredAmounts transferred to the land and
				water conservation fund under paragraph (1) shall not be taken into account for
				purposes of determining amounts to be appropriated or credited to the fund
				under section 2(c) of the Land and Water Conservation Fund Act of 1965 (16
				U.S.C.
				460l–5(c)).
							.
			(d)StudyNot
			 later than December 31, 2015, the Comptroller General of the United States
			 shall conduct a study on the effectiveness of the provisions of this Act at
			 reducing the use of disposable carryout bags and encouraging recycling of such
			 bags. The report shall—
				(1)address measures
			 that the Comptroller General determines may increase the effectiveness of such
			 provisions, including the amount of tax imposed on each disposable carryout
			 bag, and
				(2)any effects, both
			 positive and negative, on any United States businesses. The Comptroller General
			 shall submit a report of such study to the Committee on Ways and Means of the
			 House of Representatives and the Committee on Finance of the Senate.
				(e)Clerical
			 amendments
				(1)The table of
			 subchapters for chapter 31 of such Code is amended by inserting after the item
			 relating to adding at the end thereof the following new item:
					
						
							Subchapter D. Disposable carryout
				bags.
						
						.
				(2)The table of sections for subchapter B of
			 chapter 65 of such Code is amended by adding at the end the following new
			 item:
					
						
							Sec. 6433. Qualified disposable carryout bag recycling
				program.
						
						.
				(3)The table of sections for subchapter A of
			 chapter 98 of such Code is amended by adding at the end the following new
			 item:
					
						
							Sec. 9512. Disposable carryout bag trust
				fund.
						
						.
				(f)Effective
			 dateThe amendments made by this section shall take effect on
			 January 1, 2014.
			
